FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LEE WILLIAMS,                                     No. 11-73374

               Petitioner,                        Agency No. A200-950-969

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Lee Williams, a native and citizen of Barbados, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to consider Williams’ contentions regarding his

eligibility for adjustment of status based on his residence in the United States and

engagement to a U.S. citizen, his criminal conviction, and the denial of a

continuance while Williams tried to vacate his conviction because he did not

exhaust them. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this

court lacks jurisdiction to review contentions not raised before the BIA).

      Williams does not raise, and therefore waives, any other challenges to the

BIA’s order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DISMISSED.




                                              2                                11-73374